OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


     :>     state OF TEXAS                                                         BOWES

          . PENALTY FOR                                                                    S5
                                                             0 2 1M                    J®'
10/16/2014 PRIVATE U$                                        0004279596        OCT18   2014
BECK, CORY JOEL                                              MAILED FROM ZlftCjQQF.JfiZnj «
                                                                              WR-82,280-02
On this day, fine applicatio             v«--5f Wabeas Corpus has been received
and.presented to the " ^*
                                                                           Abel Acosta, Clerk

                               ,£©f?f JOEL BECK




<,